311 So.2d 223 (1975)
Mrs. Beverly Ann Hebert MOREAU
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE CO. et al.
No. 55382.
Supreme Court of Louisiana.
March 31, 1975.
Jack B. Wise, Caillouet & Wise, Thibodaux, for plaintiff-applicant.
L. Albert Forrest, Roy & Forrest, New Iberia, for defendants-respondents.
CALOGERO, Justice.
This is an action for damages instituted by Mrs. Beverly Ann Hebert Moreau, against Paul R. Green, Allstate Insurance Company, Joseph Chaisson and State Farm Mutual Automobile Insurance Company. Plaintiff appealed from a summary judgment rendered by the trial court dismissing the suit as to defendant State Farm. We granted writs. 298 So.2d 907.
This suit was consolidated for trial and appeal and argument in this Court with a companion suit instituted by Mr. Robert J. Hebert and arising out of the same accident. We are today rendering judgment in that suit. See Hebert v. Green, et al., 311 So.2d 223.
For the reasons which we assign in the Hebert case the decision of the Court of Appeal is reversed; the summary judgment dismissing plaintiff's law suit is likewise reversed and the case is remanded to the District Court for further proceedings.
Reversed and remanded.